DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baginski (US 7,086,659) in view of Dickinson (US 2016/0047494).
Baginski discloses:
▪ Regarding claims 1 and 11: 
a first retaining mechanism comprising a bracket (60) designed to be fixed on a rear wall of the tractor unit and at least one spring (66) having a first extremity attached to the bracket (at 72) and a second extremity (at 32) on which at least one of the lines can be hung; and 
a second retaining mechanism (74) for receiving and holding the couplings arranged at the end of the lines.
▪ Regarding claim 4: 
The second extremity comprises a hooking element (32) to be attached around at least one line.
▪ Regarding claim 5: 
The hooking element is configured to cooperate with a plurality of lines (see col. 3, ln. 63-65 providing that multiple lines are typically used).
▪ Regarding claim 6: 
The bracket comprises a bar (60 – see Fig. 5; see also col. 5, ln. 44-48) on which the at least one spring is hinged so as to freely move along the bar.
Baginski does not directly disclose a magnetic stabilizer.

Dickinson teaches: 
▪ Regarding claims 1, 10 and 11: 
a system for holding lines (26) including a magnetic stabilizer (magnetic base 50, including permanent magnet 80) to maintain the position.
Incorporation of the stabilizer of Dickinson would maintain the position of both the spring and lines.  Based on the teaching of Dickinson, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate a magnetic stabilizer into the Baginski device in order to provide a means of holding the components of the holding/storing system in place during travel, thereby reducing the possibility of damage to the system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baginski in view of Dickinson as applied to claim 1 above, and further in view of Nakaizumi (US 10,953,824).
Baginski and Dickinson disclose as discussed above.  While Baginski does disclose the use of multiple lines (as provided above), the references do not directly disclose a plurality of holders.
Nakaizumi teaches a holding structure for lines (10) that includes a plurality of holders (37, separated by portioning walls 36).
Based on the teaching of Nakaizumi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the plurality of holders into the modified Baginski device in order to provide a means of routing the lines in a manner that would simplify replacement of individual lines.

Allowable Subject Matter
Claims 2, 3, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner was  unable to find prior art teaching, inter alia, a system for holding and storing disconnected lines of a tractor unit comprising a bracket and a spring having one end attached to the bracket and a second end on which the lines can be hung; wherein:
▪ a magnetic stabilizer comprising a body having at least one recess is configured to receive a portion of a corresponding spring in the rest position.
or 
▪ a magnetic stabilizer comprising an electro-magnet that can be manually or automatically switched on, is configured for attracting and maintaining the spring in a rest position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        


MLW
December 2, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611